                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                     )
TREVOR CARMEAN, on behalf of himself                 )
and all others similarly situated,                   )
                                                     )
                      Plaintiff,                     )
                                                     )
       vs.                                           )      Case No. 2020-cv-05294
                                                     )
850 INVESTORS LLC dba 850 LAKE SHORE,                )      Hon. Judge Gary Feinerman
DRIVE; THE LARAMAR GROUP LLC;                        )
GREYSTAR ILLINOIS MANAGEMENT, LLC;                   )
BOZZUTO MANAGEMENT COMPANY; and                      )
CROWN BUILDING MAINTENANCE CO.,                      )
d/b/a ABLE SERVICES,                                 )
                                                     )
                      Defendants.                    )
                                                     )

                           DECLARATION OF RUSSELL HALE

       I, Russell Hale, pursuant to 28 U.S.C. § 1746, hereby declare that if called as a witness in

this proceeding would testify of my own personal knowledge as follows:

       1.      I am the Human Resources Business Partner for Crown Energy Services, Inc., d/b/a

Able Engineering Services (“Able Engineering”), which provides building engineering services.

       2.      I am an adult competent to testify in a court of law, and I have personal knowledge

of the statements made in this affidavit based upon my work for Able Engineering, and my review

of records that Able Engineering maintains in the ordinary course of business.

       3.      I have reviewed the pleadings filed in the case of Trevor Carmean v. 850 Investors,

LLC, et al., case number 2020-cv-05294, currently pending in the U.S. District Court for the

Northern District of Illinois. Based upon my review of the pleadings, I am aware of the allegations




                                            Page 1 of 3

                                                                                         EXHIBIT A
Trevor Carmean has made on behalf of himself and a putative class of similarly-situated

employees.

       4.      Over the past five years, Able Engineering has employed a total of eleven (11)

individuals, including Trevor Carmean, at the building located at 850 N. Lake Shore Drive,

Chicago, Illinois (“the 850 Building”).

       5.      Trevor Carmean was employed by Able Engineering at the 850 Building with the

title of Head Janitor from December 1, 2018 through December 27, 2019.

       6.      Crown Building Maintenance Co. is an entirely separate corporate entity from Able

Engineering. Trevor Carmean was never an employee of Crown Building Maintenance Co.

       7.      Trevor Carmean and members of the putative class are or were represented for

purposes of collective bargaining by the Service Employees International Union, Local 1 (“the

Union”), whereby the Union is the sole and exclusive bargaining representative for those

individuals.

       8.      The Union and its members are parties to a collective bargaining agreement

(“CBA”) with Able Engineering that was negotiated by these parties and governs the terms and

conditions of employment for all individuals that belong to the Union, including Trevor Carmean

and members of the putative class. A true and correct copy of excerpts of the CBA for the time

period of December 1, 2017 through November 30, 2020 is attached hereto as “Exhibit 1.”

       9.      The CBA applies to all employees of Able Engineering within certain job

classifications, including the Head Janitor role. (Ex. 1, Art. II, § 1(g)). Therefore, the CBA applies

to Trevor Carmean and members of the putative class who are or were employed by Able

Engineering and covered under the terms and conditions of the CBA.




                                              Page 2 of 3
       10.     The parties to the CBA agreed on a Management Rights provision which states:

               “The management of the premises, the direction of the work force and the authority
               to execute all of the functions and responsibilities of management including, but
               not limited to, the right to schedule the work to be performed and the assignment
               of employees to such work, the control and regulation of all equipment and other
               property of the Employer, the determination, establishment and enforcement of
               reasonable published rules of safety and conduct, and the right to maintain
               discipline and efficiency of all employees, are all vested exclusively in the
               Employer, except that such rights, functions and responsibilities are subject to and
               shall not be exercised in such manner as to conflict with any of the provisions of
               this Agreement.” (Ex. 1, Art. XVI).

       11.     The CBA contains a multi-step grievance and arbitration procedure for the

resolution of disputes arising under the CBA. (Ex. 1, Art. XV). The parties to the CBA are required

to follow Article XV of the CBA to resolve any “complaint, grievance or dispute concerning or

arising from the application of this Agreement [the CBA] or directly related thereto,” including

the CBA’s Management Rights clause. (Ex. 1, Art. XV, § 2). The final step in the grievance and

arbitration procedure calls for final and binding arbitration. (Ex. 1, Art. XV, § 6).




       FURTHER DECLARANT SAYETH NOT.

        I, Russell Hale, declare under penalty of perjury that the foregoing is true and correct to
the best of my knowledge, information, and belief.




Executed this 25th day of November, 2020.              _________                        ________
                                                                      Russell Hale




                                              Page 3 of 3
EXHIBIT A-1
